Citation Nr: 1103314	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-19 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for residuals of metastatic 
non-keratonizing squamous cell carcinoma of left cervical lymph 
nodes, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1967 to February 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans (VA) Regional Office (RO) that denied the Veteran's 
claim for service connection for residuals of metastatic non-
keratonizing squamous cell carcinoma of left cervical lymph 
nodes.


FINDING OF FACT

The Veteran's metastatic non-keratonizing squamous cell carcinoma 
of left cervical lymph nodes initially manifested many years 
after service, and the medical evidence does not suggest a link 
between such disease and service, including herbicide exposure 
therein.


CONCLUSION OF LAW

Metastatic non-keratonizing squamous cell carcinoma left cervical 
lymph nodes was not incurred in or aggravated by service, nor may 
it be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a March 2006 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  A separate March 2006 letter, also 
issued prior to the rating decision on appeal, further advised 
the Veteran of how the VA determines a disability rating and 
assigns an effective date, and the type of evidence which impacts 
such.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records, private treatments reports, and lay statements.

The Board notes that the Veteran has not been given a VA 
examination concerning his claim.  However, as will be discussed 
more fully below, there is no evidence of the condition in 
service and medical evidence fails to even suggest a relationship 
between his cancer and service.  Further, multiple studies by the 
National Academy of Sciences have failed to identify a 
relationship between herbicide exposure and the type of cancer 
with which the Veteran has been diagnosed.  See e.g. 75 Fed. Reg. 
81332 (Dec. 27, 2010).   Accordingly, a VA examination is not 
required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004).

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by responding to notices and submitting evidence 
and argument.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and malignant 
tumors become manifest to a degree of 10 percent or more within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in or aggravated 
by service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307 (2010).

Regulations further provide, in pertinent part, that if a Veteran 
was exposed to an herbicide agent (such as Agent Orange) during 
active military, naval, or air service, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); Type II diabetes 
mellitus, and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e).  Recently, 38 C.F.R. § 3.309(e) has been amended to 
include hairy cell leukemia and other chronic B-cell leukemias, 
Parkinson's disease, and ischemic heart disease.  As the 
Veteran's claim does not involve such disabilities, further 
consideration of the implementation of the amended regulation is 
not required.

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  Further, 
VA has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for certain diseases including 
oral, nasal, and pharyngeal cancer.  See 75 Fed. Reg. 81332 (Dec. 
27, 2010). 

The United States Court of Appeals for the Federal Circuit has 
held, however, that a claimant is not precluded from establishing 
service connection with proof of actual causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The record reflects that the Veteran served in Vietnam from March 
26, 1968 to April 16, 1969, and therefore is presumed to have 
been exposed to herbicides.

The Veteran contends that he is entitled to service connection 
for residuals of metastatic non-keratonizing squamous cell 
carcinoma on a presumptive basis because while such is not one of 
the eleven diseases listed under 38 C.F.R. § 3.309(e) for 
presumptive service connection related to herbicide exposure, his 
disease should be considered a respiratory cancer.  
Alternatively, he argues that a rash that was diagnosed in 
February 1970 was caused by Agent Orange exposure and eventually 
developed into the metastatic non-keratonizing squamous cell 
carcinoma.

Turning to the evidence, the service treatment records are 
negative for complaints or findings of any cancer, including 
metastatic non-keratonizing squamous cell carcinoma, and no 
abnormalities were noted upon clinical evaluation of the head, 
face, neck, scalp, nose, mouth, throat, and lymphatic system on 
the separation examination in February 1970.  The Veteran 
submitted a copy of a service treatment record dated in February 
1970 which revealed that the Veteran presented with a rash that 
started on his lip and was on his right arm.  The assessment was 
of pityriasis rosea.

Private treatment reports show that in March 1991, the Veteran 
presented with a swollen gland in the left neck of two months 
duration, and that the swelling had decreased in the last few 
weeks.  Examination revealed a soft to firm swelling of the left 
upper neck, just below the angle of the mandible.  There was no 
lesion in the pharynx or larynx.  Following biopsy he was 
diagnosed with metastatic non-keratinizing squamous cell 
carcinoma, transitional cell type, of the superior cervical lymph 
node and left cervical lymph node.  It was noted that an origin 
within the nasopharynx would be favored.  A May 1991 treatment 
record showed that the Veteran's radiation oncologist suggested 
that he should receive radiation therapy to the entire neck in 
order to encompass all of the possible occult primary in his head 
and neck area.  The record also noted that he would be treated 
with radiation therapy on the entire neck from the base of the 
skull in order to include the nasopharyngeal tumor down to the 
base of his neck.  A February 1992 entry from the Veteran's 
primary care physician indicated that the Veteran's metastatic 
non-keratinizing transitional carcinoma had an unknown primary.  
An August 2002 treatment record from another physician shows that 
the Veteran reported that they did not know where the actual 
cancer came from and therefore, was most likely an unknown 
primary.  A May 2005 record from the Veteran's primary care 
physician also noted that the Veteran's original cancer was 
squamous cell cancer in cervical lymph nodes with no primary 
identified.

After a review of the evidence of record, the Board finds that 
service connection for metastatic non-keratonizing squamous cell 
carcinoma is not warranted on presumptive basis.  First, he was 
not shown to have cancer within one year of discharge from 
service.  The first indication following service of any cancer 
was in 1991, approximately 21 years after his discharge from 
active service.  

Second, the Veteran has not been diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e) as being due to 
herbicide exposure.  Squamous cell cancer is not a cancer subject 
to those presumptive provisions.  While the Veteran contends that 
his diagnosed metastatic non-keratonizing squamous cell carcinoma 
is a respiratory cancer, cervical lymph nodes are part of the 
lymphatic system.  Further, the Veteran's treatment providers 
have generally attributed his metastatic non-keratonizing 
squamous cell carcinoma disease to an unknown primary or to an 
origin in the nasopharynx.  Regardless, the regulation defines 
respiratory cancers as cancers the lung, bronchus, larynx, or 
trachea.  See 38 C.F.R. § 3.309(e).  Cervical lymph node, nasal 
and pharyngeal cancers do not fall within the parameters set 
forth in the regulation as a respiratory cancer for the purpose 
of establishing service connection on a presumptive basis as a 
result of herbicide exposure.  

The Board further notes that in accordance with section 3 of the 
Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the 
Secretary has entered into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific evidence 
concerning the association between exposure to herbicides used in 
support of military operations in the Republic of Vietnam during 
the Vietnam Era and each disease suspected to be associated with 
such exposure.  As required by the statute and agreement, the NAS 
submits a report to the Secretary every two years regarding the 
results of their review and summarization of the medical 
literature.  In the latest report, NAS concluded that there 
remains inadequate or insufficient evidence of an association 
between exposure to herbicides and cancers of the oral cavity 
(including lips  and tongue), pharynx (including  tonsils), nasal 
cavity (including ears and  sinuses); cancers of the pleura, 
mediastinum, and other unspecified sites within the respiratory 
system, intrathoracic organs, and esophageal cancer, among other 
things.  See Health Outcomes Not Associated With Exposure to 
Certain Herbicide Agents, Update 2008, 75 Fed. Reg. 81332 (Dec. 
27, 2010).  

While the Veteran has argued that the nasal/pharynx area is in 
the respiratory system, as shown above, those areas do not fall 
within the category of respiratory cancers recognized by VA as 
being related to herbicide exposure, and service connection for 
cancers in those areas cannot be presumed to be related to 
herbicide exposure.  Id.   

Consequently, there is no evidence of record to support the 
conclusion that the Veteran's metastatic non-keratonizing 
squamous cell carcinoma is a respiratory cancer as defined by VA 
under 38 C.F.R. § 3.309(e).  Thus, presumptive service connection 
under that provision is not warranted. 

Additionally, service connection is not warranted on a direct 
basis.  Service treatment records reveal no diagnosis or 
treatment for his cervical node cancer or any problems with his 
lymph nodes.  The Veteran contends that the rash diagnosed as 
pityriasis rosea treated in February 1970 eventually developed 
into a squamous cell cancer.  However, the rash was on his lip 
and arms, not his neck.  Moreover, the Veteran's squamous cell 
cancer was in the lymph nodes, not squamous cell skin cancer.  
Regardless, none of the medical evidence of record suggests that 
the Veteran's cancer is in any way related to a skin rash.  
Indeed, he presented in 1991 for treatment of an enlarged lymph 
node in the neck that had only been present for two months.  None 
of the medical evidence indicates the presence of any rash or 
pityriasis rosea, nor was there any suggestion that a skin 
condition is in any way involved with the development of his 
cancer.  Further, pityriasis rosea is not a condition related to 
Agent Orange exposure.  

Although he is competent to state his symptoms, the Veteran is a 
layperson and his unsupported opinion as to the etiology of his 
squamous cell cancer cannot be considered a medical opinion.  See 
Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general 
competence to testify as to symptoms but not to provide medical 
diagnosis).  There is simply no medical evidence even hinting 
that his cancer is related in any way to service, and multiple 
scientific studies have failed to establish a relationship 
between his claimed condition and exposure to Agent Orange.  
Accordingly, his opinion to the contrary is entitled to no 
probative weight. 

In summary, the metastatic non-keratinizing squamous cell 
carcinoma was not shown in service or for many years thereafter, 
the condition is not a disease associated with herbicide exposure 
under 38 C.F.R. § 3.309(e), and there is no competent evidence 
suggesting a link between service and the condition.  Therefore, 
the preponderance of the evidence is against a finding of service 
connection for metastatic non-keratinizing squamous cell 
carcinoma on any basis.

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Service connection for metastatic non-keratonizing squamous cell 
carcinoma left cervical lymph nodes, to include as to due Agent 
Orange, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


